DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Original) A method for early warning of an abnormality sign of a device, which includes device importance and warning validity determination, the method comprising:
a first step of determining, by an early warning processing device, whether a device monitoring signal value exceeds a normal operation range by using a weight value based on importance data for each monitoring variable which has been previously analyzed by an operator;
a second step of generating a warning, by the early warning processing device, when the device monitoring signal value exceeds the normal operation range; and
a third step of determining, by the warning determination device, whether the generated warning is a valid warning, which is subject to a warning analysis and to be traced.

the abnormality sign of [[a]] the device of claim 1, wherein the first step includes:
performing analogue-digital conversion, by a data processing device, of the monitoring signals received from measurement instruments; and calculating a current value of the monitoring signals and transmitting the current value to the early warning processing device and an importance categorizing device in a predetermined time interval.

3.    (Currently Amended) The method for early warning of [[an]] the abnormality sign of [[a]] the device of claim 2, further comprising searching, by the importance categorizing device, an importance grade and [[a]] the weight value of the monitoring variable to which the transmitted current value corresponds in an importance database, and transmitting the importance grade and the weight value to the early warning processing device.

4.    (Currently Amended) The method for early warning of [[an]] the abnormality sign of [[a]] the device of claim 3, further comprising calculating, by the early warning processing device, a residual by using the transmitted current value, the weight value and a preconfigured pattern learning model.

5.    (Currently Amended) The method for early warning of [[an]] the abnormality sign of [[a]] the device of claim 4, further comprising determining, by the early warning processing device, whether the residual passes the normal operation range which is preconfigured by an operator.

6.    (Currently Amended) The method for early warning of [[an]] the abnormality sign of [[a]] the device of claim 1, wherein the third step includes receiving, by the warning determination device, current state information of the warning and categorizing the current state information into an announced warning and [[a]] the warning to be analyzed.

7.    (Currently Amended) The method for early warning of [[an]] the abnormality sign of [[a]] the device of claim 6, wherein the announced warning corresponds to at least one of a warning generated by power plant main control room, a warning generated by a device replacement operation, and a warning generated by an experiment or a maintenance scheduled in advance.

8.    (Currently Amended) The method for early warning of [[an]] the abnormality sign of [[a]] the device of claim 6, if the warning is the warning be analyzed, when it is determined that [[the]] a power plant maintenance is required as a result of the warning analysis and trace by the operator, wherein the warning determination device notices the generation of warning to at least one of a power plant operator computer and a power plant operator personal wireless communication device.

9.    (Original) A system for early warning of an abnormality sign of a device, which includes device importance and warning validity determination, the system comprising:

a warning determination device for determining whether the generated warning is a valid warning, which is subject to a warning analysis and to be traced.

10.    (Currently Amended) The system for early warning of [[an]] the abnormality sign of [[a]] the device of claim 9, further comprising a data processing device for performing analogue-digital conversion of the monitoring signals received from measurement instruments, and calculating a current value of the monitoring signals and transmitting the current value to the early warning processing device and an importance categorizing device in a predetermined time interval.

11.    (Currently Amended) The system for early warning of [[an]] the abnormality sign of [[a]] the device of claim 10, further comprising the importance categorizing device for searching an importance grade and a weight value of the monitoring variable to which the transmitted current value corresponds in an importance database, and transmitting the importance grade and the weight value to the early warning processing device.

the abnormality sign of [[a]] the device of claim 11, wherein the early warning processing device calculates a residual by using the transmitted current value, the weight value and a preconfigured pattern learning model.

13.    (Cancelled).

14.    (Currently Amended) The system for early warning of [[an]] the abnormality sign of [[a]] the device of claim 9, wherein the warning determination device receives current state information of the warning and categorizes the current state information into an announced warning and an warning be analyzed.

15-16. (Cancelled).

17.    (Original) A method for early detection of an abnormality sign of a device of a nuclear power plant, the method comprising:
performing, by a pattern learning device, a pattern learning by using past device monitoring data of a predetermined period and grouping monitoring variables showing a similar pattern for a same device; and
generating, by a prediction value calculation device, a prediction value of a current monitoring data received in real time by using patterns of the grouped monitoring variables.

the abnormality sign of [[a]] the device of claim 17, wherein the step of grouping monitoring variables includes:
a first step of grouping the monitoring variables for each of same devices;
and
a second step of grouping the grouped monitoring variables for each of the same devices showing the similar pattern.

19.    (Currently Amended) The method for early detection of [[an]] the abnormality sign of [[a]] the device of claim 18, wherein the step of generating a prediction value calculates [[a]] the prediction value by comparing the current monitoring data with a pattern learning value of the similar monitoring variable group belonged to the same device and providing [[the]] a higher weight value as the more the current monitoring data are similar to the pattern learning value.

20.    (Currently Amended) The method for early detection of [[an]] the abnormality sign of [[a]] the device of claim 17, wherein the past device monitoring data and the current monitoring data are digital data going through analogue-digital conversion.

21.    (Currently Amended) The method for early detection of [[an]] the abnormality sign of [[a]] the device of claim 17, wherein the past device monitoring data and the current monitoring data are data related to early warning subject monitoring variable which is predetermined by an operator.

22.    (Currently Amended) The method for early detection of [[an]] the abnormality sign of [[a]] the device of claim 17, further comprising generating, by an early warning processing device, an early warning by obtaining a residual using an absolute value of a difference between the prediction value and the current data, when the residual is greater than a normal operation range residual.

23.    (Currently Amended) The method for early detection of [[an]] the abnormality sign of [[a]] the device of claim 22, wherein the normal operation range residual is stored in database, which is designated in advance for each monitoring variable by an operator.

24-30. (Cancelled).

Allowable Subject Matter
Claims 1-12, 14 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to generation of warning by determining a device abnormality sign in a power plant and pre-detection of abnormality signs of devices in a nuclear power plant.  The prior arts fail to teach the steps of determining and generating the valid warning for the abnormality sign of devices in the nuclear power plant as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ford, Jr. et al. (US 7,181,654) discloses a system and method for detecting an abnormal situation associated with a reactor.
-Yulevitch et al. (US 7,096,074) discloses a method for early fault detection and alert generation in a process.
-Emigholz (US 2012/0330631) discloses a method for using inferential measurements for abnormal event detection in continuous industrial processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        7/30/21